Citation Nr: 0726540	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-37 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a heart or 
cardiovascular disability (other than service-connected 
pericarditis with diastolic dysfunction), claimed as 
secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from August 1971 until May 
1974.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Paul, 
Minnesota.

In July 2004, a Decision Review Officer (DRO) hearing was 
held at the RO and a transcript of that hearing is of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

By a rating decision in March 2005, service connection was 
established for postoperative residuals of calcified 
constrictive pericarditis as secondary to service-connected 
asbestosis.  A noncompensable evaluation was assigned 
effective from April 16, 2003.  A rating decision in May 2005 
assigned a 10 percent evaluation for the pericarditis, 
effective from May 5, 2005, on the basis that the clinical 
evidence or record established the veteran was receiving 
medication treatment for diastolic dysfunction.  As such, the 
Board finds that service connection has been established for 
pericarditis with associated diastolic dysfunction.  

The veteran seeks service connection for other cardiac 
disability (in addition to the service-connected pericarditis 
with associated diastolic dysfunction) claimed as secondary 
to the service-connected asbestosis.  In this regard, the 
Board notes that in a statement received in July 2003, 
V.S.N., M.D. reported that the veteran underwent a cardiac 
catherization for evaluation of chest pain with dyspnea, and 
that a coronary angiogram showed mild atherosclerosis.  Dr. 
V.S.N. opined that the veteran's primary problem appeared to 
be secondary to elevated blood pressure (within the heart), 
and perhaps to some extent caused by primary lung pathology.  
A report of a June 26, 2003 left heart catherization, 
selective coronary angiography, and left ventriculography, by 
Dr. V.S.N., contained conclusions that the epicardial 
coronary arteries were normal with minimal coronary 
arteriosclerosis, that there was normal left ventricular 
systolic function, and that there was elevated end-diastolic 
pressure consistent with diastolic dysfunction.  

While the veteran has been clinically noted to have coronary 
arteriosclerosis (in addition to the previously service-
connected pericarditis and diastolic dysfunction), the record 
does not contain a clinical opinion as to whether the 
coronary arteriosclerosis is etiologically related to, or 
aggravated by, the service-connected pericarditis and/or 
service-connected asbestosis.  It is also unclear as to 
whether the coronary arteriosclerosis is manifested by the 
elevated blood pressure within the heart, and/or the elevated 
left ventricular end-diastolic pressure, as noted on the June 
26, 2003 angiogram, and in the July 2003 report by Dr. 
V.S.N..  In this regard, the Board notes that the VA examiner 
in February 2004 indicated the veteran reported his angiogram 
had not shown coronary artery disease, and the examiner 
indicated she had not found the angiogram report in the 
claims folder.  In view of the foregoing, the Board finds 
that a clinical opinion, with reference to the June 26, 2003 
private angiogram, and July 2003 clinical opinion of Dr. 
V.S.N., would be useful in consideration of the issue on 
appeal.

As such, the appeal is hereby remanded for the following 
action:

1.  Schedule the veteran for a VA 
cardiovascular examination to obtain a 
clinical opinion as to whether it is at 
least as likely as not that coronary 
artery disease, as identified in a report 
of a June 26, 2003 private angiogram, is 
etiologically due to, or aggravated by, 
service-connected pericarditis and/or 
service-connected asbestosis.  In 
rendering such an opinion, the examiner 
is specifically requested to review the 
report of a June 26, 2003 private 
angiogram, and July 2003 statement by Dr. 
V.S.N..  The claims folder must be made 
available for review by the examiner in 
conjunction with the examination.  All 
indicated tests must be performed.  The 
examiner must identify all manifestations 
of the coronary artery disease, to 
include any increased blood pressure 
within the heart and/or elevated left 
ventricular end-diastolic pressure.

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is advised that a failure to report for a 
scheduled examination without good cause could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2006).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).




